Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 9/29/2020.
Claims 1-19 are presented for examination.
Claim Objections
Claim(s) 1, 8, and 13 is/are objected to because of the following informalities:  
Claims 1, 8, and 13 recite "one line" which appears to be a typographical error. For the purposes of examination and compact prosecution, the claim limitation will be interpreted to read "online", as recited in the specification [See ¶-12, 14]. 
Claim 8 recites the "systems" which appears to be a typographical error. Only a singular system is recited prior to this limitation, which does not support a plurality of systems. 
Claim 13 recites "computer to unsupervised" which appears confusing and unclear. Examiner suggests amending to read "computer to perform unsupervised". Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cataltepe (US 20190279102 A1).
As to claim 1, Cataltepe discloses a method for unsupervised feature selection for online machine learning, the method comprising: receiving, via a computer, a first online data stream from a first online data source and a second online data stream from a second online data source; [Fig 3C shows that an online machine learning system (computer) receives a plurality of streaming data 331 (first online data stream and second online data stream) [See ¶-78-79]. The streaming data may be from streaming data sources (first online data source and second online data source) [See ¶-128]]
at a periodic frequency, determining, via the computer, a first set of features based on a portion of the first online data stream, where the portion of the first online data stream changes each period; at the periodic frequency, determining, via the computer, a second set of features based on a portion of the second data stream, where the portion of the second data stream changes each period; and [Streaming data (first online data stream and second data stream) is input periodically to the OMLS for learning [See ¶-78]. The ORFSE within the OMLS analyzes the streaming data and selects features [See ¶-85-87, 99]. Since the streaming data is input periodically to the OMLS for learning [See above], a skilled artisan would understand that the input data changes periodically ("first online data stream changes each period", and "second data stream changes each period")]
at the periodic frequency, determining, via the computer, an aggregate feature set for updating one or more online machine learning models in real time, such that the one or more one line machine learning models are usable in real time [Streaming data (first online data stream and second data stream) is input periodically to the OMLS for learning [See ¶-78]. When the features of the model are modified ("determining, … an aggregate feature set"), the system trains a new model to replace the old model while the old model is still active [See ¶-114, 143-144]. Once the new model reaches the accuracy of the old model, the new model replaces the previous model [See ¶-144]. Accordingly, a skilled artisan would understand that the model is available in "real time" since the models are updated after identifying the new feature set].
As to claim 8, Cataltepe discloses a system for unsupervised feature selection for online machine learning, the systems comprising: a plurality of online data sources that each respectively transmit an online data stream; [Streaming data may be from streaming data sources (plurality of online data sources) [See ¶-128]]
a plurality of processors, each in communication with one of the plurality of online data sources, each configured to: [The system may include a plurality of processors to perform the method described [See ¶-33]]
receive an online data stream from the particular online data source the particular processor is in communication with, determine a set of features based on a portion of the received online data stream; and [Fig 3C shows that an online machine learning system (computer) receives a plurality of streaming data 331 (online data stream) [See ¶-78-79]. The streaming data may be from streaming data sources (plurality of online data sources) [See ¶-128]]
determine an aggregate feature set for updating one or more online machine learning models in real time, such that the one or more one line machine learning models are usable in real time [Streaming data is input periodically to the OMLS for learning [See ¶-78]. The ORFSE within the OMLS analyzes the streaming data and selects features [See ¶-85-87, 99]. When the features (aggregate feature set) of the model are modified, the system trains a new model to replace the old model while the old model is still active [See ¶-114, 143-144]. Once the new model reaches the accuracy of the old model, the new model replaces the previous model [See ¶-144]. Accordingly, a skilled artisan would understand that the model is available in "real time" since the models are updated after identifying the new feature set and are never offline].
As to claim 13, Cataltepe discloses a non-transitory computer readable storage medium storing a set of instructions for causing a computer to unsupervised feature selection for online machine learning, by performing the operations of: [Memory (non-transitory computer readable storage medium) stores instructions to perform the methods below [See ¶-34-35]]
receiving a first online data stream from a first online data source and a second online data stream from a second online data source; [Fig 3C shows that an online machine learning system (computer) receives a plurality of streaming data 331 (first online data stream and second online data stream) [See ¶-78-79]. The streaming data may be from streaming data sources (first online data source and second online data source) [See ¶-128]]
at a periodic frequency, determining a first set of features based on a portion of the first online data stream, where the portion of the first online data stream changes each period; at the periodic frequency, determining a second set of features based on a portion of the second data stream, where the portion of the second data stream changes each period; and [Streaming data (first online data stream and second data stream) is input periodically to the OMLS for learning [See ¶-78]. The ORFSE within the OMLS analyzes the streaming data and selects features [See ¶-85-87, 99]. Since the streaming data is input periodically to the OMLS for learning [See above], a skilled artisan would understand that the input data changes periodically ("first online data stream changes each period", and "second data stream changes each period")]
at the periodic frequency, determining an aggregate feature set for updating one or more online machine learning models in real time, such that the one or more one line machine learning models are usable in real time [Streaming data (first online data stream and second data stream) is input periodically to the OMLS for learning [See ¶-78]. When the features of the model are modified ("determining, … an aggregate feature set"), the system trains a new model to replace the old model while the old model is still active [See ¶-114, 143-144]. Once the new model reaches the accuracy of the old model, the new model replaces the previous model [See ¶-144]. Accordingly, a skilled artisan would understand that the model is available in "real time" since the models are updated after identifying the new feature set]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 9, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cataltepe (US 20190279102 A1), in view of Bongio Karrman et al (US 20210096241 A1 thereafter "Bongio Karrman").
As to claim 2, Cataltepe does not disclose "wherein the portion of the first online data stream is based on a size of a buffer in the computer."
On the other hand, Bongio Karrman does teach "wherein the portion of the first online data stream is based on a size of a buffer in the computer."
Bongio Karrman discloses a system that analyzes a portion of a data stream (first online data stream) based on a size of a cyclic buffer ("size of a buffer in the computer") [See ¶-36-39]. The size of the data may be four entries from the cyclic buffer [See ¶-38].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Bongio Karrman's cyclic buffer.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Bongio Karrman's cyclic buffer input would have predictably resulted in analyzing the most recent data while restricting the buffer to optimize storage space.
As to claim 3, Cataltepe does not disclose "wherein the portion of the second online data stream is based on a size of a buffer in the computer."
On the other hand, Bongio Karrman does teach "wherein the portion of the second online data stream is based on a size of a buffer in the computer."
Bongio Karrman discloses a system that analyzes a portion of a data stream (second online data stream) based on a size of a cyclic buffer ("size of a buffer in the computer") [See ¶-36-39]. The size of the data may be four entries from the cyclic buffer [See ¶-38].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Bongio Karrman's cyclic buffer.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Bongio Karrman's cyclic buffer input would have predictably resulted in analyzing the most recent data while restricting the buffer to optimize storage space.
As to claim 9, Cataltepe does not disclose "wherein the portion of the online data stream is based on a size of a buffer in the computer."
On the other hand, Bongio Karrman does teach "wherein the portion of the first online data stream is based on a size of a buffer in the computer."
Bongio Karrman discloses a system that analyzes a portion of a data stream (online data stream) based on a size of a cyclic buffer ("size of a buffer in the computer") [See ¶-36-39]. The size of the data may be four entries from the cyclic buffer [See ¶-38].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Bongio Karrman's cyclic buffer.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Bongio Karrman's cyclic buffer input would have predictably resulted in analyzing the most recent data while restricting the buffer to optimize storage space. 
As to claim 14, Cataltepe does not disclose "wherein the portion of the first online data stream is based on a size of a buffer in the computer."
On the other hand, Bongio Karrman does teach "wherein the portion of the first online data stream is based on a size of a buffer in the computer."
Bongio Karrman discloses a system that analyzes a portion of a data stream (first online data stream) based on a size of a cyclic buffer ("size of a buffer in the computer") [See ¶-36-39]. The size of the data may be four entries from the cyclic buffer [See ¶-38].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Bongio Karrman's cyclic buffer.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Bongio Karrman's cyclic buffer input would have predictably resulted in analyzing the most recent data while restricting the buffer to optimize storage space.
As to claim 15, Cataltepe does not disclose "wherein the portion of the second online data stream is based on a size of a buffer in the computer."
On the other hand, Bongio Karrman does teach "wherein the portion of the second online data stream is based on a size of a buffer in the computer."
Bongio Karrman discloses a system that analyzes a portion of a data stream (second online data stream) based on a size of a cyclic buffer ("size of a buffer in the computer") [See ¶-36-39]. The size of the data may be four entries from the cyclic buffer [See ¶-38].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Bongio Karrman's cyclic buffer.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Bongio Karrman's cyclic buffer input would have predictably resulted in analyzing the most recent data, while restricting the buffer to optimize storage space.

Claim(s) 4-5, 10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cataltepe (US 20190279102 A1), in view of Grouchy et al (US 20190026430 A1 thereafter "Grouchy").
As to claim 4, Cataltepe does not disclose "wherein determining the first set of features is further based on the first set of features determined at a prior period."
On the other hand, Grouchy does teach "wherein determining the first set of features is further based on the first set of features determined at a prior period."
Grouchy discloses that the features generated previously ("first set of features determined at a prior period") are utilized to determine new features to utilize for machine learning [See ¶-25-26, 35].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Grouchy's novel feature discovery.
Motivation to do so would be to improve diagnostic and predictive models, as taught by Grouchy [See ¶-26].
As to claim 5, Cataltepe does not disclose "wherein determining the second set of features is further based on the second set of features determined at a prior period."
On the other hand, Grouchy does teach "wherein determining the second set of features is further based on the second set of features determined at a prior period."
Grouchy discloses that the features generated previously ("second set of features determined at a prior period") are utilized to determine new features to utilize for machine learning [See ¶-25-26, 35].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Grouchy's novel feature discovery.
Motivation to do so would be to improve diagnostic and predictive models, as taught by Grouchy [See ¶-26].
As to claim 10, Cataltepe does not disclose "wherein determining the set of features is further based on the set of features determined at a prior period."
On the other hand, Grouchy does teach "wherein determining the set of features is further based on the set of features determined at a prior period."
Grouchy discloses that the features generated previously ("set of features determined at a prior period") are utilized to determine new features to utilize for machine learning [See ¶-25-26, 35].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Grouchy's novel feature discovery.
Motivation to do so would be to improve diagnostic and predictive models, as taught by Grouchy [See ¶-26].
As to claim 16, Cataltepe does not disclose "wherein determining the first set of features is further based on the first set of features determined at a prior period."
On the other hand, Grouchy does teach "wherein determining the first set of features is further based on the first set of features determined at a prior period."
Grouchy discloses that the features generated previously ("first set of features determined at a prior period") are utilized to determine new features to utilize for machine learning [See ¶-25-26, 35].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Grouchy's novel feature discovery.
Motivation to do so would be to improve diagnostic and predictive models, as taught by Grouchy [See ¶-26].
As to claim 17, Cataltepe does not disclose "wherein determining the second set of features is further based on the second set of features determined at a prior period."
On the other hand, Grouchy does teach "wherein determining the second set of features is further based on the second set of features determined at a prior period."
Grouchy discloses that the features generated previously ("second set of features determined at a prior period") are utilized to determine new features to utilize for machine learning [See ¶-25-26, 35].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Grouchy's novel feature discovery.
Motivation to do so would be to improve diagnostic and predictive models, as taught by Grouchy [See ¶-26].
Claim(s) 6, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cataltepe (US 20190279102 A1), in view of Kida et al (US 20170091657 A1 thereafter "Kida").
As to claim 6, Cataltepe discloses the method of claim 1 wherein determining the first set of features is further based on … features of the first online data stream and the second online data stream [Cataltepe, Fig 3C shows that an online machine learning system (computer) receives a plurality of streaming data 331 (first online data stream and second online data stream) [See ¶-78-79]. The streaming data 331 includes a plurality of features [See ¶-58]. The ORFSE within the OMLS analyzes the streaming data and selects features [See ¶-85-87, 99]].
However, Cataltepe does not teach "the first set of features is further based on similarity between features…" (Emphasis added.)
On the other hand, Kida does teach "the first set of features is further based on similarity between features…" (Emphasis added.)
Kida discloses a system that compares features to identify those that convey the same or similar information and eliminates these redundant features [See ¶-27].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Kida's feature comparison.
Motivation to do so would be to eliminate redundant features from a machine learning model and remove more costly features, as taught by Kida [See ¶-27].
As to claim 11, Cataltepe discloses the system of claim 9 wherein determining the set of features is further based on … features of the respective online data stream from the plurality of online data sources [Cataltepe, Fig 3C shows that an online machine learning system (computer) receives a plurality of streaming data 331 (first online data stream and second online data stream) [See ¶-78-79]. The streaming data 331 includes a plurality of features [See ¶-58]. The ORFSE within the OMLS analyzes the streaming data and selects features [See ¶-85-87, 99]].
However, Cataltepe does not teach "the set of features is further based on similarity between features…" (Emphasis added.)
On the other hand, Kida does teach "the set of features is further based on similarity between features…" (Emphasis added.)
Kida discloses a system that compares features to identify those that convey the same or similar information and eliminates these redundant features [See ¶-27].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Kida's feature comparison.
Motivation to do so would be to eliminate redundant features from a machine learning model and remove more costly features, as taught by Kida [See ¶-27].
As to claim 18, Cataltepe discloses the non-transitory computer readable storage medium of claim 13 wherein determining the first set of features is further based on … features of the first online data stream and the second online data stream [Cataltepe, Fig 3C shows that an online machine learning system (computer) receives a plurality of streaming data 331 (first online data stream and second online data stream) [See ¶-78-79]. The streaming data 331 includes a plurality of features [See ¶-58]. The ORFSE within the OMLS analyzes the streaming data and selects features [See ¶-85-87, 99]].
However, Cataltepe does not teach "the first set of features is further based on similarity between features…" (Emphasis added.)
On the other hand, Kida does teach "the first set of features is further based on similarity between features…" (Emphasis added.)
Kida discloses a system that compares features to identify those that convey the same or similar information and eliminates these redundant features [See ¶-27].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Kida's feature comparison.
Motivation to do so would be to eliminate redundant features from a machine learning model and remove more costly features, as taught by Kida [See ¶-27].
Claim(s) 7, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cataltepe (US 20190279102 A1), in view of Krishnan et al (US 20180113773 A1 thereafter "Krishnan").
As to claim 7, Cataltepe does not disclose "wherein the first online data source includes an online application."
On the other hand, Krishnan does teach "wherein the first online data source includes an online application."
Krishnan discloses a system that receives a data stream from an application hosted on a server (online application) [See ¶-13, 22, 26]. The data stream is used for anomaly detection and learning by a machine learning model [See ¶-22, 29].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Krishnan's application data stream.
Motivation to do so would be to predict potential application failures, and avoid errors, as taught by Krishnan [See Abstract, and ¶-41].
As to claim 12, Cataltepe does not disclose "wherein the plurality of online data sources includes online applications."
On the other hand, Krishnan does teach "wherein the plurality of online data sources includes online applications."
Krishnan discloses a system that receives data streams from applications hosted on servers (online applications) [See ¶-13, 20, 22, 26]. The data streams are used for anomaly detection and learning by a machine learning model [See ¶-20, 22, 29].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Krishnan's application data stream.
Motivation to do so would be to predict potential application failures and avoid errors, as taught by Krishnan [See Abstract, and ¶-41].
As to claim 19, Cataltepe does not disclose "wherein the first online data source includes an online application."
On the other hand, Krishnan does teach "wherein the first online data source includes an online application."
Krishnan discloses a system that receives a data stream from an application hosted on a server (online application) [See ¶-13, 22, 26]. The data stream is used for anomaly detection and learning by a machine learning model [See ¶-22, 29].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cataltepe's online machine learning system to incorporate the teachings of Krishnan's application data stream.
Motivation to do so would be to predict potential application failures and avoid errors, as taught by Krishnan [See Abstract, and ¶-41]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173